Order entered December 11, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00696-CR

                     TADARRIUS LONTRELL WINTERS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-39468-N

                                          ORDER
        Before the Court is the State’s December 10, 2019 first motion for extension of time to

file its brief. We GRANT the motion and ORDER the State’s brief due on or before January 6,

2020.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE